Title: To Thomas Jefferson from James Hardy, 2 March 1802
From: Hardy, James
To: Jefferson, Thomas


          
            Right Honble. Sire/
            Johnstown in the County of Montgomery and State of New York 2d. March 1802.
          
          I beg you will please to pardon my freedom? while I Inform you I left Old England on the 2 June 1795 and arrived at New York in 40 Days after—The causes of my Migration were my Civil and Religious Liberties. In this County I Purchased 112½ Acres of Land And about 2 years ago I Married a Citizen. I am qualified to vote in her Right, also in my own—At our last Election I was prohibited from voting in this Town for being an Alien, caused me go to Springfield in Otsego County where I voted for Our Govr., Lieut Govr. and the three Senators—Most of my Neighbours finding we had one Majestrate in this Village who was latly tried Cast and Fined 100 Dollars for Extortion! and our last Grand Jury (I was one of them) found another Bill against him for the like Crime! And another Justice, and an assistant Judge!!! who is a noted Tavern Haunter—they (i.e. my most respectable Neighbours) Petitioned our Honble Committee of Appointment who have Appointed me a justice of the Peace without my knowledge or Consent! however I have agreed to their solicitations—But Rt. Honble Sire Can I Legally act while I am an Alien? Causes me most humbly Petition you for my Naturalization?—And So Soon as I am acquainted with all the expences I will remit them as you may give orders.
          In this County above Fifty espouse your Cause to one against you—may God bless you with Health and Long Life to Preside over us. I am with all Deference Right Honble Sir ever yours at Command while
          
            Ja’s Hardyaged 56 years.
          
          
            P.S. I was appointed a Majestrate in Old England in the County of Middlesex and Suburbs of London but I never Qualified owing to their Diabolical Test Act
            JH—
            N.B. this is our County Town in it are abt. 200 Houses in the Space of a ¼ of a Mile and the only two Majestrates are A. Rust convicted for Extortion; and Jno. McArthur a Judge and a Noted Tavern Haunter!!!
          
        